The court is of the opinion that the service of the writ in this case upon the insurance commissioner of Rhode Island was not a legal attachment of money in the hands of the John Hancock Mutual Life Insurance Company of Boston, Massachusetts. SeeSheffield v. Barber, 14 R.I. 263.
The amendment asked for, in the absence of consent of parties, would necessitate further service of process, and the same result was attainable by the plaintiff by the issuing of a writ of mesne process, under Gen. Laws cap. 252, § 17. The motion to amend was therefore properly denied by the District Court.
Exceptions overruled, and case remanded to the District Court of the Sixth Judicial District.